   Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 1 of 14




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TERRY ARCHIE, as           )
Administrator of the       )
Estate of Teria C. Archie, )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:19cv508-MHT
                           )                        (WO)
COVINGTON COUNTY, et al., )
                           )
     Defendants.           )

                        OPINION AND ORDER

    This case comes before the court on two motions for

leave to file amended answers.             One is by the “County

defendants”:     Covington       County,     Dennis      Meeks,     Alan

Syler, and Melissa Leslie.             And the other is by the

“medical defendants”: Southern Health Partners, Inc.,

Pamela   Barber,     and    Wanda     Craft.       Plaintiff       Terry

Archie, as the administrator of the estate of Teria

Archie, brought numerous claims against the defendants

arising out of their alleged roles in Teria Archie’s

death at the age of 36 while detained pretrial at the

Covington County Jail.         See Archie v. Covington County,
      Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 2 of 14




No.    2:19cv508-MHT,         2021    WL   1182370    (M.D.    Ala.    2021)

(Thompson, J.) (discussing case in more detail).                           The

defendants now move for leave to amend their answers to

assert additional defenses.                For the reasons discussed

below, the defendants’ motions for leave to amend will

be granted.

       Amendments     to    pleadings      are     governed    by   Federal

Rule of Civil Procedure 15.                Under Rule 15(a)(2), once

the time to amend as a matter of course has expired, a

party may amend only with the opposing party’s written

consent or the court’s leave.                    See Fed. R. Civ. P.

15(a)(2).        In the instant case, the defendants seek the

court’s leave to amend.               The decision whether to grant

leave to amend a pleading is “committed to the sound

discretion       of   the     trial    court,”     Shipner     v.    E.    Air

Lines, Inc., 868 F.2d 401, 406 (11th Cir. 1989), though

Rule    15   urges     that    “[t]he      court    should    freely      give

leave     when    justice      so     requires,”     Fed.     R.    Civ.    P.

15(a)(2).        The Eleventh Circuit Court of Appeals has


                                       2
      Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 3 of 14




therefore        “accepted     a   policy    of    liberal    amendment.”

United      States       for   Use    &    Benefit    of     Krupp    Steel

Products, Inc. v. Aetna Ins. Co., 831 F.2d 978, 983

(11th     Cir.    1987).       District     courts    “should     grant      a

motion to amend ‘unless there are substantial reasons

to deny it.’”            Bowers v. U.S. Parole Comm’n, Warden,

760    F.3d      1177,    1185     (11th    Cir.    2014)    (alterations

omitted) (quoting Espey v. Wainwright, 734 F.2d 748,

750 (11th Cir. 1984) (per curiam)).                  Still, a motion to

amend may be denied “(1) where there has been undue

delay, bad faith, dilatory motive, or repeated failure

to cure deficiencies by amendments previously allowed;

(2)     where      allowing        amendment       would     cause    undue

prejudice to the opposing party; or (3) where amendment

would be futile.”              Bryant v. Dupree, 252 F.3d 1161,

1163 (11th Cir. 2001).

       Plaintiff     administrator         Archie    asserts    that       the

motions to amend should be denied because the proposed

amendments would be futile and would unduly prejudice


                                      3
   Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 4 of 14




him.     He additionally argues that the County defendants

should be estopped from pleading the proposed defense

of lack of standing.             The court will first address the

estoppel        argument,        then       turn      to    the     remaining

arguments.

       Administrator        Archie          argues     that       the     County

defendants       should     be    estopped         from    pleading       as    an

affirmative defense in their amended answer that Archie

lacks standing.           See Pl.’s Resp. (Doc. 69) at 3–5.

Archie     contends       that       this       proposed          defense       is

inconsistent       with         positions      taken       by     the     County

defendants in their brief in support of their partial

motion     to    dismiss.          In       their     brief,      the     County

defendants argued that then-plaintiffs B.R.A. and A.A.

lacked standing to bring the claims asserted in the

complaint because “under Alabama law only the personal

representative of Teria Archie’s estate has standing to

bring    [42     U.S.C.     §    1983]       claims    alleging         wrongful

death.”         Defs.   Covington        County,      Meeks,      Syler,       and


                                        4
   Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 5 of 14




Leslie’s Mem. Br. in Support of Defs.’ Partial Mot. to

Dismiss (Doc. 8) at 7.           Citing to the complaint, they

further     stated     that   “only       Terry     Archie    is     duly

appointed    administrator        and    legal    representative        of

Teria     Archie’s     estate”     and    concluded       that     “Terry

Archie,    in    his   capacity    as     administrator      of     Teria

Archie’s estate, is the only plaintiff that with [sic]

standing to pursue wrongful death claims under § 1983

in accordance with Alabama’s Wrongful Death Statute.”

Defs. Covington County, Meeks, Syler, and Leslie’s Mem.

Br. in Support of Defs.’ Partial Mot. to Dismiss (Doc.

8) at 7.        The partial motion to dismiss was denied as

moot after the administrator moved to file a second

amended complaint that, among other changes, dismissed

the individual plaintiffs.

    Administrator        Archie        cites     cases    articulating

principles of both judicial and equitable estoppel, but

neither     theory     justifies       preclusion    of    the     County

defendants’ proposed defense of lack of standing.


                                   5
     Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 6 of 14




       “Judicial      estoppel        is     an    equitable        doctrine

designed to prevent a party from asserting a position

in     later    proceedings         that   is     inconsistent       with    a

position upon which that party prevailed in an earlier

proceeding.”         Am. Cas. Co. of Reading, Pa. v. Skilstaf,

Inc.,     695   F.    Supp.    2d    1256,      1260    (M.D.     Ala.   2010)

(Thompson, J.); see also Pegram v. Herdrich, 530 U.S.

211,      227   n.8    (2000)       (“Judicial         estoppel    generally

prevents a party from prevailing in one phase of a case

on   an    argument    and    then     relying     on     a   contradictory

argument to prevail in another phase.”).                        The Supreme

Court has identified several factors that “typically

inform the decision whether to apply the doctrine in a

particular case.”             New Hampshire v. Maine, 532 U.S.

742, 750 (2001).         “First, a party’s later position must

be ‘clearly inconsistent’ with its earlier position.”

Id. (citations omitted).               Additionally, courts should

consider “whether the party has succeeded in persuading

a court to accept that party’s earlier position” and


                                       6
   Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 7 of 14




“whether the party seeking to assert an inconsistent

position would derive an unfair advantage or impose an

unfair       detriment      on      the    opposing    party     if     not

estopped.”        Id.      at    750–51.      Consistent   with       these

instructions, the Eleventh Circuit “employs a two-part

test    to    guide    district      courts    in   applying     judicial

estoppel: whether (1) the party took an inconsistent

position under oath in a separate proceeding, and (2)

these inconsistent positions were ‘calculated to make a

mockery of the judicial system.’”               Slater v. U.S. Steel

Corp., 871 F.3d 1174, 1181 (11th Cir. 2017) (en banc)

(quoting Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282,

1285    (11th   Cir.       2002),    overruled by Slater v. U.S.

Steel Corp., 871 F.3d 1174 (11th Cir. 2017) (en banc)).

       In light of these factors, judicial estoppel is

inappropriate         in    the     instant    case.       The     County

defendants have not succeeded in persuading a court to

accept that Archie, as administrator of the estate, has

standing to pursue his claims.                See New Hampshire, 532


                                      7
    Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 8 of 14




U.S. at 750–51 (“Absent success in a prior proceeding,

a   party’s      later    inconsistent         position       introduces         no

‘risk of inconsistent court determinations,’ and thus

poses little threat to judicial integrity.”                          (citation

omitted)      (quoting     United        States      v.     C.I.T.      Constr.,

Inc., 944 F.2d 253, 259 (5th Cir. 1991))).                                Nor is

there    indication       that    any       inconsistency         between    the

County defendants’ partial motion to dismiss and their

proposed      amended     answers       was    “calculated         to     make    a

mockery of the judicial system.”                  Transamerica Leasing,

Inc. v. Inst. Of London Underwriters, 430 F.3d 1326,

1335    (11th     Cir.    2005);    see       also     Robinson      v.    Tyson

Foods,    Inc.,     595    F.3d    1269,       1275       (11th    Cir.    2010)

(“When considering a party’s intent for the purpose of

judicial         estoppel,          we         require            ‘intentional

contradictions,          not   simple       error      or   inadvertence.’”

(quoting Am. Nat’l Bank of Jacksonville v. FDIC, 710

F.2d     1528,    1536     (11th     Cir.      1983))).            In     short,

administrator        Archie         fails         to        establish        any


                                        8
      Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 9 of 14




“intentional        manipulation            of     the    courts,”     Spann     v.

DynCorp Tech. Servs., LLC, 403 F. Supp. 2d 1082, 1086

(M.D. Ala. 2005) (Thompson, J.), and judicial estoppel

is thus unwarranted.

       Administrator           Archie           alternatively        frames     his

argument       in    terms        of     the       doctrine     of     equitable

estoppel, but this too is unavailing.                        Although similar

to judicial estoppel, “[e]quitable estoppel focuses on

the    relationship            between      the     parties     to    the     prior

litigation and requires a demonstration that a party

claiming equitable estoppel relied to its detriment on

a position maintained by its adversary in an earlier

proceeding.”        Chandler v. Samford Univ., 35 F. Supp. 2d

861, 863 n.2 (N.D. Ala. 1999) (Acker, J.).                             According

to    Archie,       he     detrimentally           relied     on     the    County

defendants’         statement          in       their     partial     motion     to

dismiss      when        the    second          amended    complaint       omitted

individual plaintiffs B.R.A., A.A., and Sarah Archie.

See Pl.’s Resp. (Doc. 69) at 4–5.                             However, Archie


                                            9
      Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 10 of 14




fails to establish why the voluntary omission of other

plaintiffs       is   a    detriment     to     him.          Moreover,      the

County      defendants      have    clarified      that       they    seek    to

raise the defense of lack of standing not with respect

to Archie’s standing to bring wrongful-death claims as

administrator of the estate, but rather “in response to

any      attempt      by    Plaintiff      to     seek    injunctive          or

declaratory relief.”               Defs. Covington County, Meeks,

Syler, and Leslie’s Reply to Pl.’s Resp. (Doc. 70) at

6–7.       In   light      of   this   clarification,          there    is    no

unfairness         that    warrants      estoppel        of     the    County

defendants’ proposed amendment.1

       Administrator Archie further argues that both the

County and medical defendants’ proposed amendments to



    1. Administrator Archie’s argument raises the
complicated issue of whether a party may be estopped
from asserting a defense that implicates the court’s
jurisdiction. See Cone Corp. v. Fla. Dep’t of Transp.,
921 F.2d 1190, 1203 (11th Cir. 1991) (“The standing
doctrine is an aspect of [the Article III] case or
controversy requirement ....”).     Because this court
concludes that estoppel is unwarranted, this court need
not address the issue in the instant case.
                           10
      Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 11 of 14




include additional defenses would be futile.                         See Pl.’s

Resp. (Doc. 69) at 5.                Archie specifically addresses

the County defendants’ proposed amendments to assert

the defenses of lack of standing, set-off, and failure

to      exhaust      administrative          remedies,         as     well     as

defendant         Covington         County’s          proposed      additional

defense      of   failure      to    file    a    notice    of      claim    that

complies with Alabama law.

       The Eleventh Circuit has held that “denial of leave

to amend [a complaint] is justified by futility when

the      ‘complaint       as    amended          is    still     subject       to

dismissal.’”          Burger King Corp. v. Weaver, 169 F.3d

1310,     1320    (11th     Cir.     1999)       (quoting      Halliburton      &

Assocs., Inc. v. Henderson, Few & Co., 774 F.2d 441,

444 (11th Cir. 1985)).               “Translating that standard to

the amended answer context, a finding of futility is,

in effect, a legal conclusion that the proposed defense

would necessarily fail.”                Bartronics, Inc. v. Power-




                                       11
      Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 12 of 14




One,     Inc.,     245    F.R.D.     532,     535   (S.D.     Ala.    2007)

(Steele, J.).

       Administrator Archie has not established that the

defendants’ additional defenses would necessarily fail

and are therefore futile.                 He refers the court to the

Letters of Administration on the Estate of Teria C.

Archie and the Affidavit of Claim and contends that

these documents respectively demonstrate his standing

and     satisfactory      notice     of    claim.        However,    he     has

developed no argument based on these documents that the

proposed defenses cannot succeed as a matter of law.

Accordingly, the court cannot conclude that futility

constitutes        a   substantial         reason   to    deny   leave       to

amend.

       Finally, administrator Archie argues that he would

be unduly prejudiced by both the County and medical

defendants’ proposed amendments, given that discovery

has already commenced and he would need to “double back

to make sure that third party discovery has taken the


                                      12
   Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 13 of 14




new defenses into account.”                Pl.’s Resp. (Doc. 69) at

5–6.     However, “[a]ny amendment to an original pleading

necessarily      involves        some   additional     expense     to    the

opposing party.”           Loggerhead Turtle v. Cty. Council of

Volusia Cty., Fla., 148 F.3d 1231, 1257 (11th Cir.

1998).        The defendants filed their motions to amend

prior    to    the    deadline      for    amending    pleadings,        and

discovery remains open for another five months.                          See

Uniform Scheduling Order (Doc. 61).                   In light of the

remaining      time   to    conduct     discovery,     Archie    has     not

shown    how    the   defendants’         proposed    amendments      would

delay    proceedings        or    unduly     prejudice    him    in      his

preparations.2



     2. Administrator Archie does not argue that the
defendants’ motions should be denied due to undue
delay,   and  any   such   argument  would   have  been
unavailing.    The Eleventh Circuit has noted that
“generally, the mere passage of time, without more, is
an insufficient reason to deny leave to amend,” In re
Engle Cases, 767 F.3d 1082, 1109 (11th Cir. 2014)
(quoting Hester v. Int’l Union of Operating Eng’rs, 941
F.2d   1574,  1578–79   (11th  Cir.  1991)),   and  the
defendants’ three-month delay in filing their motions
for leave to amend did not amount to delay that was
                           13
     Case 2:19-cv-00508-MHT-JTA Document 71 Filed 09/16/21 Page 14 of 14




      Given Rule 15(a)’s liberal standard and the lack of

a substantial reason to deny the defendants’ motions,

the court finds that the amendments should be allowed.

                                   * * *

      Accordingly, it is ORDERED that:

      (1) Defendants Covington County, Dennis Meeks, Alan

Syler, and Melissa Leslie’s corrected motion for leave

to    file    amended     answers      (Doc.    64)    and    defendants

Southern      Health     Partners,     Inc.,     Pamela      Barber,       and

Wanda Craft’s motion for leave to file a second amended

answer (Doc. 66) are granted.

      (2) Defendants are allowed to file their amended

answers by no later than September 23, 2021.

      DONE, this the 16th day of September, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




undue,     see    Loggerhead      Turtle,
                                  148 F.3d at 1256–57
(holding that three-month delay in moving for leave to
file amended complaint, still “within the time period
prescribed in the district court’s scheduling order,”
did not support a finding of undue delay).
                           14
